1.	Claims 1-2, 4-5, 7-11, 13-17,19-21 and 24-26 are allowed. 

2.	The following is the examiner’s statement of reason for allowance: The primary reason independent claims are allowed, because closest reasonable prior arts in the record 20150223127 and 20150245228 either individually or in combination fail to teach a user equipment (UE) comprising a transceiver arranged to communicate with a source cell and a target cell; and processing circuitry and a non-transitory computer read able storage medium that stores instructions for execution by one or more processor arranged to perform the layer 2 reconfiguration when a first indicator  indicates to perform the layer 2 reconfiguration, wherein the layer 2 reconfiguration comprises one or more of a packet data convergence protocol (PDCP) re-establishment or a radio link control (RLC) re-establishment; perform the security key update when a second indicator indicates to perform the security key update; or perform the physical layer reconfiguration when a third indicator indicates  to perform the physical layer reconfiguration, the physical layer reconfiguration including a random access channel (RACH) operation on a target cell. The prior arts also fail to teach a transceiver arranged to communicate with a user equipment (UE); and processing circuitry arranged to generate a radio resource control (RRC) reconfiguration message comprising reconfiguration information comprising at least one parameter indicating that whether to perform at least one of a physical layer reconfiguration, a layer 2 reconfiguration, and a security key update  during the handover of the UE; wherein the RRC reconfiguration message causes the UE to engage in the handover from the source cell to the target cell without the at least one of the physical layer  configure the transceiver to transmit the RRC reconfiguration message to the UE.

Any comment considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABUSAYEED HAQUE whose telephone number is (571)270-7252.  The examiner can normally be reached on 9 am -7:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/ABUSAYEED M HAQUE/ Examiner, Art Unit 2466    

/FARUK HAMZA/Supervisory Patent Examiner, Art Unit 2466